DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 03/22/2022.
Claims 12-18, 20, 24-25 are pending and examined in this office action (“OA”).
No new claim has been added and no extra claim has been cancelled. 

Response to Arguments
Applicant’s arguments,  filed 03/22/2022, with respect to the rejection(s) of claim(s) under  35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  LIM et al. (US 20150280874 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-18, 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over POPE et al. (US 20130297774 A1; hereinafter as “POPE”) in view of LIM et al. (US 20150280874 A1; hereinafter as “LIM”).



With respect to independent claims: 
Regarding claim 12, POPE teaches a method (The invention relates to methods for avoiding delayed data being delivered to a network endpoint: [0002]) performed in a source node (see fig. 2: element 201: a networking device in “network to network” communication  in network 213:  [0075]) for handling an Internet Protocol (IP) packet originating from the source node  (see fig. 2: element 201: transmitter/ personal computers: [0003])  and addressing to a destination node (a network endpoint: [0002]; fig. 2: element 202: receiver)  in an IP communication network (aforesaid personal computers connected to the internet communicate [NOTE: IP communication network])  with one another by at least TCP /IP. Network protocols typically make a best effort to deliver network messages to a network endpoint: [0003]; IP packets data with delay information: [0003]-[0005]), the method comprising: 
obtaining, from an application software installed on the source node, a first maximum delay of the IP packet between the source node and the destination node (applicant installed in aforesaid networking device/ transmitter provides maximum delay information for IP packet from aforesaid networking device to send the IP packet to an network endpoint: [0059]-[0061]); encapsulating, at a network layer of the source node, a data payload with a network layer header to generate the IP packet (aforesaid timestamp will be “included in the payload data of a network packet, the headers of a network packet, or it could be merely associated with a network message at the network stack”:… “if the network message is formed in accordance with the TCP protocol, the timestamp could be included in a TCP option field of the TCP header” [0058]; encapsulated at network stack at the source device/node,  network message/data payload with maximum delay information: [0059]), 
wherein the network layer header comprises an indication of the time to drop the IP packet (the timestamp could be included in the payload data of a network packet, the headers of a network packet/IP packet: [0057]),, [0023], [0005] “if the application requested transmission at timestamp t1 and the network interface device performed a check of the timestamp at t2, the network message would be discarded if the time difference between t1 and t2 is greater than the predetermined or specified maximum delay”: [0059]); and 
transmitting the IP packet to a network node operating in the IP communication network (aforesaid source device/application installed in the source device “requests transmission of data by means there is generally some delay before a network message comprising that data is physically transmitted onto the wire over network 103”: [0050]; ‘’the data is transmitted over the network”: [0055]; transmit/send a message/IP packets onto a network within maximum delay period: [0074]-[0075]).  

While POPE teaches transmitting the IP packet to a network node operating in the IP communication network;  POPE does not explicitly disclose: “determining a second maximum delay based on a difference between the first maximum delay and at least one of an amount of a delay that will be caused by performing encapsulation of a data payload with a network layer header of the IP packet by the source node and an amount of a delay that will be caused by performing decapsulation of the data payload with the network layer header of the IP packet by a destination node addressed by the IP packet; determining a time to drop the IP packet based on the second maximum delay.”

LIM, in the same field of endeavor, discloses: 
determining a second maximum delay based on a difference between the first maximum delay and at least one of an amount of a delay that will be caused by performing encapsulation of a data paylo1ad with a network layer header of the IP packet by the source node and an amount of a delay that will be caused by performing decapsulation of the data payload with the network layer header of the IP packet by a destination node addressed by the IP packet (see Fig 1 where Server 104 images , video, audio using  Moving Picture Experts Group (MPEG) media transport (MMT) protocol (MMTP)  to clients 106-115 as shown in Fig. 1: [0023], [0026]-[0030; aforesaid “server 104 may broadcast or stream the media data over the network to client devices 106-115 using MMTP. Additionally, the server 104 may provide buffer removal mode signaling via a message to indicate MMTP de-capsulation buffer operation and management MMTP de-capsulation buffer together with or separately from the media data”: [0030]; See Fig. 4:     sending entity/source node/server 104 determine maximum transmission delay [==second maximum delay] which is delay [==first maximum delay] minus de-jittering delay: Aforesaid Server 106 with MMTP packet has fixed end-to-end delay calculated for it. But sending entry/server 104 take consideration of de0-jittering delay at the receiver side and remove that delay from MMTP’s fixed end to end delay to calculate new MMTP delay:  [0053]-[0055]),
 determining a time to drop the IP packet based on the second maximum delay (drop the packet if transmission is larger than maximum transmission delay: [0053] ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of POPE to include above recited limitations as taught by LIM. The suggestion/motivation would be to improve and enhance  operation of a Moving Picture Experts Group (MPEG) media transport (MMT) protocol (MMTP): (LIM, [0002]).


Regarding claims 18, POPE teaches a source node (personal computers: [0003])  ; see fig. 2: a networking device in “network to network” communication  in network 213:  [0075])  for handling an Internet Protocol (IP)(personal computers: [0003])   and addressing to a destination node (a network endpoint: [0002])   in an IP communication network (aforesaid personal computers connected to the internet communicate [NOTE: IP communication network])  with one another by at least TCP /IP. Network protocols typically make a best effort to deliver network messages to a network endpoint: [0003]; IP packets data with delay information: [0003]-[0005]), wherein the source node is configured to: obtain, from an application software installed on the source node, a first maximum delay of the IP packet between the source node and the destination node; 
determining a second maximum delay based on a difference between the first maximum delay and at least one of an amount of a delay that will be caused by performing encapsulation of a data payload with a network layer header of the IP packet by the source node and an amount of a delay that will be caused by performing decapsulation of the data payload with the network layer header of the IP packet by a destination node addressed by the IP packet; determine a time to drop the IP packet based on the second maximum delay; encapsulate, at a network layer of the source node, the data payload with the network layer header to generate the IP packet, wherein the network layer header comprises an indication of the time to drop the IP packet; and transmit the IP packet to a network node operating in the IP communication network. (the rest claim is interpreted and rejected for the same reason as set forth in claim 12).

With respect to dependent claims: 
Regarding claim 13, the combination of POPE, LIM, specifically, POPE teaches, wherein the indication that is encapsulated in the network layer header comprises: a first timestamp and the second maximum delay, wherein the first timestamp relates to time when the IP packet will be transmitted by the source node (“an application configured to form data for transmission and cause a timestamp to be generated and associated with the data for transmission “::check the timestamp to determine the time elapsed from the time represented by the timestamp and, if the time elapsed is greater than a maximum period, cause the one or more network messages to be discarded:  [0007]).


Regarding claim 14, the combination of POPE, LIM, specifically, POPE teaches, further comprising: generating an absolute time based on a sum of a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node, wherein the time to drop the IP packet is determined based on the absolute time ( determining the time elapsed since the time represented by the timestamp; and if the time elapsed since the time represented by the timestamp exceeds the first maximum period, discarding the network message: [0028]-0029]).


Regarding claim 15/20 , the combination of POPE, LIM, specifically,  POPE teaches, further comprising: receiving a notification from the network node  when the IP packet is dropped; counting the number of dropped IP packets based on the notification; and notifying the application software installed on the source node to adjust a quality of data stream based on the number of dropped IP packets (in response to a suitable request from the application, cause the network protocol stack to indicate to the application those network messages that have been discarded by the delay determination unit: [0017]; Preferably the delay determination unit is configured to, on causing one or more network messages to be discarded, cause an event indicating which network messages have been discarded to be written to an event queue of the application.: [0022], [0036], [0039]).  

Regarding claim 16,  the combination of POPE, LIM, specifically,  POPE teaches, wherein the indication is carried in an Option field of the network layer header (network message/IP Packet is formed in accordance with the TCP protocol, the timestamp could be included in a TCP option field of the TCP header:[0058]).  

Regarding claim 17, the combination of POPE, LIM specifically, POPE teaches, wherein the first maximum delay and the point in time to drop the IP packet are in submillisecond scale (For electronic trading systems, the maximum acceptable delay for a message would typically be between 10 microseconds and 1 millisecond, and could be, for example, 50 microseconds, 100 microseconds, or 500 microseconds: [0080]).  

Regarding claim 24, the combination of POPE, LIM, specifically, POPE teaches, wherein the indication that is encapsulated in the network layer header comprises a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node (forming a network message from data provided by an application of the first data processing system, the network message including a timestamp; and a network interface device of the first data processing system transmitting the network message over a network connection to the second data processing system;: [0028]).  

Regarding claim 25, the combination of POPE, LIM, specifically, POPE teaches,, further configured to: generate an absolute time based on a sum of a first timestamp and the second maximum delay, wherein the first timestamp relates to a time when the IP packet will be transmitted by the source node, wherein the time to drop the IP packet is determined based on the absolute time (Many network protocols provide message retransmission mechanisms to improve the reliability of network connections and deal with the occasional loss of messages on the network. Any message that is dropped and later retransmitted will inevitably be subject to a delay at least equal to the retransmission period. Furthermore, with network protocols that require messages to be delivered in order, message retransmission may affect subsequent messages on the same connection as those messages may need to wait for the missing message before being received at the destination endpoint: [0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411